Citation Nr: 1703755	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  13-11 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED).  

2.  Entitlement to a higher initial disability rating for large-cell lymphoma, right colon, status post hemicolectomy (colon cancer), evaluated as 100 percent disabling from October 31, 2006, to October 1, 2009, and as noncompensable from that day forward.  

3.  Entitlement to an initial disability rating in excess of 20 percent for ventral hernia associated with service-connected colon cancer.  

4.  Entitlement to an initial disability rating in excess of 30 percent for depressive and anxiety disorder.  

5.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In December 2010, the RO granted service connection for colon cancer, with an initial disability rating of 100 percent granted from October 31, 2006, to October 1, 2009, and then a noncompensable disability rating from that day forward.  

In the November 2013 rating decision, the RO, in relevant part, denied service connection for ED, granted service connection for depressive and anxiety disorder, and granted service connection for ventral hernia.  The Veteran filed a timely notice of disagreement specifically with the disposition of each of these issues.  As a statement of the case has not been issued, the Board is required to remand the case for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran provided testimony during a videoconference hearing before the undersigned in August 2016.  A transcript has been associated with the claims file.  

The Veteran withdrew his representation in August 2016 and stated during the Board hearing that he wanted to continue his claim pro se.  See Board Hearing Transcript (Tr.) at 3. 

The issues of service connection for ED, entitlement to a higher initial disability rating for depressive and anxiety disorder, entitlement to an increased rating for ventral hernia, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Colon cancer was first diagnosed in March 2006, after which the Veteran was treated with surgery followed by medication through March 2009.  There is no evidence of active disease.  

2.  According to the Veteran, his colon cancer, while in remission, manifests in residuals involving depressive and anxiety disorders and a ventral hernia disability.  Both disabilities are currently service-connected and are the subject of a separate appeal discussed in the remand portion of this decision.  No other symptoms or residual disabilities are demonstrated by the record or reported by the Veteran.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of colon cancer, other than depressive and anxiety disorder and ventral hernia disability, are not met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.117, Diagnostic Code 7715 (2016). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (a); 
38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990). 

Under Diagnostic Code 7715, non-Hodgkin's lymphoma with active disease or during a treatment phase warrants a 100 percent evaluation.  The 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination are subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the disability is rated based on the residual disabilities.  38 C.F.R. § 4.117, Diagnostic Code 7715, Note (2016). 

The Board notes that the Veteran was initially granted service connection for large-cell, non-Hodgkin's lymphoma, right colon (herein colon cancer) and assigned a 100 percent disability rating, effective October 31, 2006, the date of the Veteran's claim for service connection.  A noncompensable disability rating was then assigned, effective October 1, 2009.  Separate disability ratings have been assigned for the related residuals of depressive and anxiety disorder and ventral hernia, which have been adjudicated in a separate appeal along with a claimed residual of erectile dysfunction (ED), each of which are the subject of the remand discussed below.  As such, the appeal currently before the Board involves entitlement to an increased disability rating for colon cancer, to include residuals other than ED, depressive and anxiety disorder, and ventral hernia.  

After a review of all the evidence of record, both lay and medical, the Board finds that there is no evidentiary basis for continuance of the 100 percent rating for colon cancer under Diagnostic Code 7715 after October 1, 2009.  As mentioned above, the Note following Diagnostic Code 7715 provides for the 100 percent disability rating to continue for no less than six months following the cessation of surgical, radiation, antineoplastic chemotherapy, or other therapeutic procedure.  38 C.F.R. 
§ 4.117, Diagnostic Code 7715.  In this regard, the Court has held that "the date of 'cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure' refers to the date the Veteran received final treatment for cancer, and does not include treatment for residuals of cancer or the residuals of the treatment for cancer."  Tatum v. Shinseki, 26 Vet. App. 443, 449 (2014) (Tatum II).  

The Veteran received four cycles of Rituxan to treat his colon cancer, with the fourth cycle administered in March 2009.  CT scans in April 2009 were clear and multiple VA treatment records since then have stated that the Veteran has not experienced a reoccurrence of colon cancer.  Therefore, the six-month waiting period following the cessation of treatment in March 2009 would end in September 2009 and the appropriate date for the 100 percent disability rating to end would be October 1, 2009.  
The Note further provides that following that six month period after cessation of treatment, if there has been no local reoccurrence or metastasis, the colon cancer disability should be rated on the basis of any residual disability based upon VA examination.  38 C.F.R. § 4.117, Diagnostic Code 7715.  Although the Veteran did not receive the VA examination right at the end of the six-month waiting period, he did receive a VA examination in July 2012, thus satisfying the requirement that the new rating for colon cancer or related residuals be based upon a VA examination.  The 2012 VA examiner found no residuals of the Veteran's colon cancer or the right hemicolectomy performed in 2006, outside of the mental health and hernia disabilities. 

The Board notes that while the Veteran reported bone or muscle pain in statements to VA leading up to and during the 2012 VA examination, the VA examiner found that the symptoms were not at least as likely as not related to his service-connected disabilities.  Moreover, during the Board hearing and in an August 2016 statement, the Veteran confirmed that his only residuals from his service-connected colon cancer involved his mental health disability and the hernia resulting from the hemicolectomy.  See Board Hearing Tr. at 5-7.  

Based on the forgoing, the Board finds that the 100 percent disability rating for service-connected colon cancer appropriately ended and a noncompensable rating appropriately began on October 1, 2009, the first day of the month following the end of the six month period after the cessation of treatment for colon cancer.  As noted above, the claimed residuals involving ED, depressive and anxiety disorder, and ventral hernia are currently in the process of being adjudicated by the agency of original jurisdiction (AOJ) in a separate claim and are addressed in the remand portion below.  There is no evidence of a current, chronic residual outside of the issues handled in the remand portion of this case.  Finally, as the assignment of an initial rating, and then its reduction, is a retroactive action, and not a prospective one, the provisions regarding reduction are not applicable.  Singleton v. Shinseki, 
23 Vet. App. 376 (2010); Reizenstein v. Peake, 22 Vet App 202 (2008), aff'd sub nom Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009); O'Connell v. Nicholson, 21 Vet. App 89, 93 (2007).

Regarding an extraschedular rating, the Board finds that the schedular criteria for rating the colon cancer disability include the Veteran's symptoms as all related symptoms and residuals from the colon cancer disability are evaluated and assigned a separate rating.  His colon cancer resulted in medication treatment and surgery, as well as residuals involving his mental state and a hernia.  These manifestations are specifically contemplated in the rating criteria and are assigned a separate disability rating as discussed in the remand portion of this decision.  The Veteran has not reported any symptoms or residuals which are not contemplated by the schedular ratings.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  

The Board acknowledges that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions acting with the disabilities over which the Board has jurisdiction.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability or show that there is a combined effect when acting with his colon cancer disability that makes his disability picture an unusual or exceptional one.  As such, consideration of any combined effect of the Veteran's service-connected disabilities acting on the disability currently before the Board is not warranted here.  

Entitlement to TDIU is addressed the remand portion below.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim, and the claim for a higher initial disability rating for colon cancer is denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.




Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in February 2007 and June 2012. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file and the Veteran has not identified any outstanding and available treatment records to VA.  

VA provided an adequate examination in July 2012.  As discussed above, the Board finds that the VA medical examination obtained in this case is adequate, as it is predicated on a full examination of the Veteran.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided all necessary findings as well as a complete rationale for the opinions stated, relying on the evidence reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the claim for a higher initial rating for service-connected colon cancer has been met.  38 C.F.R. § 3.159(c)(4).  As explained below, there is no indication that his service-connected colon cancer has worsened since the 2012 VA examination.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 

ORDER

Entitlement to a higher initial rating for colon cancer is denied.  


REMAND

In a November 2013 rating decision, the RO, in relevant part, denied service connection for ED, granted service connection for depressive and anxiety disorder, and granted service connection for ventral hernia.  The Veteran issued a timely notice of disagreement specifically with the disposition of each of these issues.  A statement of the case has not been issued as it relates to these issues.  The Board is required to remand the case for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to TDIU is inextricably intertwined with the claim being remanded herein, as which disabilities are service-connected and at what rate, are specifically relevant to whether one qualifies for schedular TDIU.  As such, the issue will be remanded to allow for proper adjudication of all intertwined claims.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case pertaining to the issues involving ED, depressive and anxiety disorder, and ventral hernia.  The issues should be certified to the Board only if a timely substantive appeal is received.

2.  After completion of all requested and necessary development, the AOJ should reconsider the claim for entitlement to TDIU in light of any newly obtained evidence.  If the benefit remains denied, the Veteran and his representative (if he has one at that time) should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


